Citation Nr: 1528511	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Propriety of the reduction in the evaluation assigned to hypertension from 10 percent to 0 percent (noncompensable), effective November 30, 2000.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

(The issue of whether an overpayment of compensation benefits from September 2006 to September 2009 was properly created is addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1961 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A December 2011 Decision Review Officer decision increased the rating assigned to PTSD to 30 percent disabling for the entire appeal period.  As the Veteran has not expressed satisfaction with the increased disability rating, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015, and a copy of the hearing transcript is of record.

In May 2015, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The award of a 10 percent disability rating for hypertension was clearly and unmistakably erroneous, and the reduction to a noncompensable rating was proper.

2.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as memory loss, difficulty concentrating, anger, irritability, depression, and sleep impairment, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  As the January 2002 rating decision assigning a 10 percent rating for hypertension involved CUE, the criteria for restoration of a 10 percent rating for hypertension are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.3, 4.104, Diagnostic Code (DC) 7101 (2014).

2.  The criteria for an evaluation of 50 percent, but not higher, for PTSD are met. 
38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record reflects that the RO provided the Veteran with the requisite notice in April 2010, prior to the initial RO decisions on appeal.  This notice informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  While this notice did not inform the Veteran that a worsening of symptomatology is necessary to substantiate and increased rating, the Veteran has demonstrated his actual knowledge of the same in his statements in support of his claim.  See, e.g., the Veteran's December 2011 notice of disagreement and March 2014 statement.  

With regard to the rating reduction, the RO sent the veteran a letter in March 2010, explaining the proposed reduction in VA benefits for his service-connected hypertension.  The letter explained that the RO proposed to reduce his disability rating from 10 percent disabling to 0 percent disabling.  The March 2010 letter notified the veteran that he could "submit medical or other evidence to show that we should not make this change.  The best type of evidence to submit is a statement from a physician who recently treated or examined you.  It should include detailed findings about the condition."  The letter also stated that if the veteran did not provide evidence within 60 days, his disability rating would be reduced.  See 38 C.F.R. § 3.105(e).  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's PTSD was medically evaluated in December 2010 and April 2014.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims, as the examiners noted the Veteran's pertinent history, performed physical examination, and provided findings responsive to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Veteran was afforded the opportunity to testify before the undersigned in April 2015.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Neither the Veteran nor his representative contend otherwise.  The duty to assist is also met.


II.  Propriety of Reduction

By rating decision dated in January 2002, the RO awarded service connection for hypertension at 10 percent disabling, effective November 30, 2000.  By rating decision dated in March 2010, however, the RO revised its stance, finding CUE in that earlier decision and consequently proposing to reduce the award to 0 percent disabling.  As indicated above, the RO provided the Veteran the required notice of this intention and opportunity for a hearing on the matter before actually implementing the proposal.  See 38 C.F.R. § 3.105(e).  A May 2010 rating decision implemented the proposed reduction to 0 percent disabling, effective November 30, 2000.  In response the Veteran is requesting restoration or reinstatement of this benefit as of the date of its termination. 

A disability rating may be reduced; however, the circumstances under which this may occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Once such circumstance occurs when a prior decision awarding the rating is found to involve CUE.  38 C.F.R. § 3.105(a). 

In determining whether the RO's January 2002 rating decision involves CUE, the Board must consider whether: (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the adjudicator incorrectly applied the statutory or regulatory provisions extant at the time; and (2) the error is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  A determination that there was CUE in a prior decision must be based on the record and law that existed at the time of the prior adjudication in question.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence that may be used in such determinations); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (CUE is one of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error). 

In its January 2002 rating decision at issue, the RO cited to the rating criteria for hypertension, and they are the same as in effect today.  Specifically, the Veteran's hypertension is rated under Diagnostic Code (DC) 7101 [hypertensive vascular disease (hypertension and isolated systolic hypertension)], which provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure is predominantly 120 or more.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Service treatment records show his blood pressure was 140/90 in December 1960, 128/78 in December 1964, 128/69 in March 1965, and 132/78 in January 1969.  He was initially diagnosed with hypertension following three blood pressure readings in June 1979 of 180/118, 160/112, and 170/112.  The Veteran was given medication (HCTZ 50 mg) to control his blood pressure at that time.  In July 1979, his blood pressure was 140/106,142/100, 140/94, 142/90, 130/84 and 148/94; in August 1969 it was 138/84 and 128/86; 120/70 in September 1979, and 150/90 in October 1979.  In December 1979, his blood pressure reading was 180/100; 134/79 and 152/84 in January 1980; 140/90 in February 1980; 140/90 and 130/72 in March 1980, 122/80 in August 1980 and 118/78, 152/94 and 150/98 in October 1980.  

Following service, the Veteran's blood pressure readings were as follows: 142/96, 134/78 and 138/84 in January 1980, 152/84 in May 1980; 156/94 (undated); 150/92 in October 1980; 140/98 and 148/92 in November 1980; 136/94 in December 1980; 144/86 in July 1981; 126/74 in January 1982; 152/92 in April 1982; 140/76 and 136/86 in May 1982; 156/82 in October 1982; 144/72 and 150/70 in February 1983; 140/80, 182/80 and 142/74 in March 1983; 120/68 and 136/82 in April 1983; 136/78 and 110/70 in May 1983; 124/86 in June 1983; 158/80 in August 1983; 146/80 in February 1984; 140/80 in June 1984; 140/78 in August 1984; 122/70 in December 1984; 130/64 in May 1985; 126/88 and 130/76 in October 1985; 140/80, 140/88 and 130/80 in December 1985; 120/78 in June 1986; 138/66 in October 1986; 165/100 in November 1986; 138/90 in May 1987; 170/96, 150/90, 170/96 and 130/88 in July 1987; 128/80 in October 1987; 138/81 in April 1988; 120/70 in October 1988; 120/76 in May 1989; 136/100 in October 1989, 128/80 in February 1990; 140/84 in March 1990; 122/70 in September 1990; 146/79 (undated); 130/60 in December 1990; 147/87 in February 1991; 136/71 and 108/88 in April 1991; 108/88 and 133/77 in May 1991; 137/81 in July 1991; 140/92 in November 1991; 140/80 in May 1992; 118/78 in November 1992; 136/86 in April 1993; 148/74 in October 1993; 140/80 in February 1994; 143/80 in July 1994; 146/75 in November 1994; 134/73 in December 1994; 172/93 and 155/88 in January 1995; 144/70, 146/83 and 146/86 in February 1995; 166/84 in July 1995; 156/74 in December 1995; 145/76 and 135/69 in March 1996; 114/65 in July 1996; 152/77 in March 1997; 122/70, 144/86 in March 1999; 151/88 in April 1999; 130/77, 131/96, 136/136, 108/98 and 134/98 in June 1999; 146/76 in September 1999; 140/88 in December 1999; 130/77 in 1999 and 124/72 in 2000; 148/80 in January 2000; 112/66 in March 2000; 124/72 in August 2000; 158/70 in October 2000; 136/78 in January 2001; 146/74 in April 2001; 141/69, 124/54 and 126/70 in May 2001; 130/61 in July 2001; 121/59 in August 2001; 132/63 and 110/94 in October 2001; 110/94 in November 2001; and 106/64 in December 2001. 
In awarding a compensable rating, the RO noted that "various blood pressure readings over the previous year have been 148/80, 112/66, 124/72, 158/70, 146/74, and 121/59."  These readings, which were taken at Charleston Naval Hospital beginning in January 2000, do not show not show diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more to allow for a compensable rating under DC 7101.  Indeed, they do not contain any such findings.  Moreover, of the 134 above-cited blood pressure readings, only 13, or 9 percent, contained readings of diastolic pressure of at least 100 or systolic pressure of at least 160, which does not amount to diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more to allow for a compensable rating under DC 7101.  

A 10 percent rating is also available for an individual with history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  There is no question the Veteran requires medication for control of his hypertension.  However, only 8, or 6 percent, of the above 134 blood pressure readings included diastolic pressure of at least 100.  These findings do not equate to a "history of diastolic pressure predominantly 100 or more" necessary for a compensable rating under DC 7101.

The Board acknowledges the Veteran's contentions that his blood pressure readings would not be so low without his medications.  However, as DC 7101 specifically contemplates the ameliorative effects of medication taken to control hypertension, his argument is without merit.

Based on the foregoing, the Board finds that it is undebatable that the Veteran did not meet the criteria for a compensable rating for hypertension at the time of the January 2002 rating decision, for reasons outlined above.  Accordingly, since the award of a 10 percent rating was a clear error, the disability rating was properly reduced to 0 percent, and the 10 percent rating cannot be restored.  The Veteran's claim is denied.



III.  Increased Evaluation for PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board must also consider if separate findings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings called "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("It is well established that, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found[]").

The Veteran's PTSD is evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  DC 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent rating is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

The symptoms associated with the disability rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App.  436, 443 (2002).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  As the RO certified the Veteran's appeal to the Board in January 2015, the DSM-5 applies.  In this regard, the April 2014 VA examination was conducted utilizing the DSM-5, and therefore no GAF score was assigned.  However, the Board will still consider previously assigned GAF scores in addressing the instant appeal.

VA treatment records indicate that, in March 2010, the Veteran presented for a psychology consultation following referral from his primary care provider.  The Veteran endorsed mild intrusive recollections, mild dreams, moderate exposure distress, mild physiological reactivity, moderate avoidance of thoughts/feelings and activities/situations, mild avoidance of interests, mild sleep impairment, moderate irritability, mild concentration impairment, mild hypervigilance, and moderate startle response.  On Mental Status Examination (MSE), the Veteran was casually but neatly dressed.  His mood was euthymic with dysphoria consistent with self-report and affect appropriate to thought content.  Thought processes were coherent and logical.  Suicidal and homicidal ideation were denied.  Insight and judgment were intact.  The examiner diagnosed PTSD and assigned a GAF of 61.

A May 2010 psychology note indicates that, on MSE, hygiene was good and clothing was clean.  Speech was normal.  Mood was euthymic with consistent affect.  No suicidal ideation was reported.  The examiner assigned a GAF of 65.

On December 2010 VA examination, the Veteran reported being married but frequently living apart due to increasing irritability.  His activities and leisure pursuits involved "nothing."  He reported that his use of alcohol has had a negative impact on his life.  The Veteran endorsed symptoms of: re-experiencing; recurrent nightmares; feeling upset when reminded of military experiences; avoidance and emotional numbing; avoidance of activities, places or people that arouse memories of the trauma; loss of interest in things once enjoyed; feeling of detachment from other people; restricted range of affect; difficulty falling or staying asleep; severe irritability; difficulty concentrating; hypervigilance; being easily startled; anger; headaches, stomach or chest pain; decreased appetite; decreased libido; feelings of mistrust and betrayal; feeling hopeless; severe memory difficulties; severe depression; helplessness; mood swings; feeling of isolation; difficulty falling asleep; and decreased motivation.

On MSE, the Veteran was alert and oriented to person, time, and place.  His speech was normal.  His thought processes were normal.  He denied auditory or visual hallucinations, and reported no suicidal or homicidal ideation.  Insight was good.  Mood was described as okay.  Affect appeared appropriate.  His GAF was 63.  The examiner opined that the Veteran's symptoms cause mild impairment in social, occupational or other important areas of functioning.

In April 2011, the Veteran endorsed feeling little interest or pleasure in doing things "more than half the days," feeling down, depressed or hopeless "several days," trouble falling or staying asleep, or sleeping too much "nearly every day," trouble concentrating "nearly every day."  He reported that, due to those symptoms, it was very difficult for him to do his work, take care of things at home or get along with other people.  He also reported to his physician that he has nightmares and that his symptoms have been getting worse. 

A July 2011 psychiatry medication management note indicates that the Veteran reported that he sleeps 4 to 5 hours a night.  He stated that he was married but lives apart.  He remains alone and has done so for years at time, particularly when irritable.  When the holidays come he wants to be alone-he cannot tolerate crowds. The Veteran endorsed problems with depression.  He reported feeling nervous, confused, and uncertain about what he wants to do.  He had difficulty concentrating on things and remembering things.  He denied suicidal or homicidal ideation.  MSE revealed that the Veteran was appropriately attired with good grooming and hygiene.  He appeared alert, coherent, and communicative.  Insight and judgment were good.  The examiner assigned a GAF of 50.

A December 2011 psychology team note indicates that the Veteran and his provider discussed a revised treatment plan.  He was assessed with Axis I diagnoses of PTSD, dysthymic disorder, and insomnia.  His GAF was 47.  The note included methods to treat his PTSD symptoms including poor sleep, nightmares/flashbacks, suicidal thought, and homicidal thought.

In October 2012, the Veteran reported that he was currently staying with his wife.  He has 3 daughters but is only in touch with one of them.  He has nightmares and flashbacks around 4 times per week.  He endorsed feeling sad sometimes and sleep issues.  He denied suicidal or homicidal ideation.  On MSE, grooming and hygiene were adequate.  Speech was normal.  Mood was self-described as "same."  Affect was appropriate though sad when talking about a service event where a fellow soldier died in his arms.  Thought processing was linear and logical.  The Veteran denied suicidal or homicidal ideation.  Memory, attention, concentration, insight and judgment were grossly intact.  His GAF was 50.

In January 2013, the Veteran reported that he still has nightmares and flashbacks and his sleep is hence poor.  He felt depressed at times.  He denied suicidal or homicidal ideation.  On MSE, grooming and hygiene were adequate.  Speech was normal.  Mood was self-described as "alright."  Affect was appropriate, mildly restricted and congruent with stated mood.  Thought processing was linear and logical.  The Veteran denied suicidal or homicidal ideation.  Memory, attention, concentration, insight and judgment were grossly intact.  His GAF was 50. 

In April 2013, the Veteran reported some troubles with memory and sleeping.  On MSE, grooming and hygiene were adequate.  Mood was self-described as good.  Affect was appropriate and congruent with mood.  There was no suicidal or homicidal ideation.  Speech was normal.  Immediate and recent memory was mildly impaired, remote memory was fair.  Attention and concentration were impaired.  Insight and judgment were intact.  His GAF was 50.

In a March 2014 lay statement, the Veteran reported that his PTSD symptoms have gotten worse and his marriage has come to a halt because of his condition.  He is not active or associating with his wife and his family; he stays in the bedroom most of the day and night, even when company comes.  He does not want to be around people in public or at home.  He cannot sleep; none of the medications seem to work for him.  Each time he is separated from his wife he drinks heavily.  It helps him "forget the things that keep his head screwed up."

On April 2014 VA examination, the Veteran reported living alone.  He and his wife had been married 6 years and separated "off and on" for the last 5 years.  This is his third marriage.  He reported that he has restless sleep and kicking in sleep.  Separate bedrooms did not work because his wife complained his odd hours were disturbing her.  They spent weekends together.  The examiner noted that his reports strongly suggested other marital discord issues or problems, as completely separated and only seeing each other on weekends seemed unusual.  The Veteran reported periodically seeing his children and grandchildren.  He enjoyed fishing, metal detecting, and hunting with his grandchildren.  He also sees his grandchildren at his in-ground pool.  He does housework, carpentry, runs errands, shops.  He kept up with 2 yards for lawn/property care.  He has friends he enjoys his time with.  He cooks for himself at times but goes out to eat 2 to 3 times per month or more; he denied problems being in restaurants.  The Veteran owned a fish camp/restaurant/bait shop/campground for several years.  In 1995 he sold it and then worked as a dock foreman.  He had good performance reviews.  He retired in 2003.  

The Veteran reported taking Venlafaxine and Ambien for his PTSD symptoms.  He stated that his PTSD symptoms are worse than they were 1 to 2 years ago.  He stated he feels more isolated in the past, and thinks his sleep is worse.  He also thinks he is more irritable.  He noticed more memory issues.  He sees family less often.  He reported drinking 4 to 5 beers on average 2 to 3 times per week because he enjoys doing it.  

The examiner noted symptoms of irritable behavior and angry outbursts, problems with concentration, sleep disturbance, depressed mood, anxiety, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that he does not care what goes on.  He feels sad or down almost daily about half the time.  He worries too much.  He has some feelings of hopelessness or helplessness.  Self-esteem and energy are low.  He denied suicidal or homicidal ideation.  

On MSE, the Veteran was adequately groomed and dressed.  Speech was goal-directed and logical.  Mood was self-described as "I don't know."  Memory and concentration appeared normal.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

During VA treatment in March 2015, the Veteran reported that he continued to struggle with nightmares, hypervigilance, startling easy.  He had ongoing feelings of depression and occasional feelings of hopelessness and helplessness.  The Veteran noted that he has multiple properties and recently bought another farm and keeps himself busy with taking care of the farm animals and the property.  He denied experiencing any changes in his appetite, weight, or having difficulties with energy or concentration.  He denied frequent thoughts of death, frequent crying spells or suicidal or homicidal ideation.  On MSE, the Veteran was casually dressed, had appropriate hygiene.  His speech was normal.  His mood was "the same" and his affect was slightly restricted and congruent with stated mood but appeared to brighten up as the session progressed.  His thought processes were linear, logical and goal directed.  Insight and judgment were fair.  Attention and concentration were within normal limits.  Recent and remote memory were grossly intact.

During the April 2015 Board hearing, the Veteran reported frequent nightmares which caused him to scream and throw his arms.  He and his wife sleep apart because she was not sleeping and feared for her safety.  He reported forgetting to do chores that his wife asked him to do.  He often forgot where he put things, and forgot his last PTSD appointment.  He also cannot stay focused on a task.  He testified that he does not engage in social relationships like he used to.  If he has company at the house, he will go into a bedroom, and close the door.  He called himself a 'loner.'  He denied any thoughts of hurting himself or others.

A May 2015 lay statement from the Veteran's wife indicates that the Veteran has had a hard time sleeping and has moved out of their room so he doesn't wake her up.  He stays to himself most of the time.  When they have family gatherings, he goes to the bedroom and shuts the door.  He was taking his meals in the bedroom for a while.  Most days he sleeps on and off all day.  He doesn't get dressed a lot of the time.  He stays in a room watching TV or on the computer.  He doesn't take much interest in anything.

Based on the foregoing, and in consideration of the benefit-of-the doubt doctrine, the Board finds that the Veteran's PTSD more nearly approximates the criteria required for a 50 percent rating, but not higher.  In this regard, the Board points out that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan, supra.  Moreover, the Board finds that the Veteran is competent to report many of the symptoms and impairments associated with his PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of the Veteran's PTSD because it is lay evidence or because it was reported by the Veteran and his spouse.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).

In the instant case, the lay and medical evidence of record indicates that the Veteran experiences frequent nightmares, intrusive thoughts, exaggerated startle response, nervousness, avoidance, difficulty concentrating, memory problems, sleep disturbances, depression, disturbances of motivation and mood, feelings of detachment, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  While not all of these symptoms are suggestive of the 50 percent rating criteria, the Board finds highly probative that the Veteran's VA treatment providers have assigned to the Veteran GAF scores that reflect a moderately severe degree of impairment.  Although VA examiners initially assigned higher GAF scores from March to December of 2010, the symptoms reported have been overall consistent throughout the appellate period, and indicate a moderate level of impairment.  Affording the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted throughout the entire appeal period.

Overall, however, the Board finds that the evidence of record fails to support a rating greater than 50 percent at any point during the relevant time period.  Notably, the Veteran has exhibited few symptoms of like kind to those associated with a 70 percent disability rating.  Although it appears the Veteran endorsed suicidal ideation in December 2011, the Veteran has expressly denied suicidal ideation on all other occasions.  While the Veteran has endorsed frequent depression, the evidence does not show that it affects his ability to function independently.  In this regard, the Board notes that the Veteran reports living alone, taking care of his new property and farm animals, and hobbies of hunting, fishing, and carpentry.  There is also no evidence of spatial disorientation, or neglect of personal appearance and hygiene. His insight and judgment has also been described as fair or intact.  The evidence also fails to show that the Veteran is unable to maintain effective relationships.  While some marital difficulty is suggested, the evidence indicates that the Veteran maintains a relationship with his wife and other family members.  Accordingly, because the evidence fails to show deficiencies in most areas due to symptoms equivalent in severity to those listed in the rating criteria for a 70 percent rating, the Board finds that a rating is excess of 50 percent is not warranted.  See Vazques-Claudio v. Shinseki, 713 F.3d at 118.

The Board has considered whether referral for an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, for the entire initial rating period, the Veteran's PTSD has been manifested by memory loss, difficulty concentrating, anger, irritability, depression, sleep impairment, and difficulty establishing and maintaining effective work and social relationships.

These symptoms and impairments are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board notes that the evidence fails to suggest that the Veteran is unemployable or incapable of securing and maintaining substantially gainful employment on account of his PTSD.  Here, the evidence shows that the Veteran is retired.  No VA clinician has indicated, nor does the Veteran contend, that his PTSD would preclude him from obtaining employment.  Accordingly, the issue of entitlement to TDIU has not been raised as part of his increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).


ORDER

The reduction of the rating for the Veteran's hypertension, from 10 percent disabling to 0 percent disabling effective November 30, 2000, was proper.

The criteria for a 50 percent rating, but no higher, for PTSD is granted for the entire appeal period.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


